 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL J. FULTON,                                     Case No.: 18-CV-00889-AJB-WVG
12                                         Plaintiff,
                                                            ORDER GRANTING PLAINTIFF’S
13   v.                                                     MOTION FOR LEAVE TO AMEND
     ULTA BEAUTY; and DOES 1-30,                            COMPLAINT
14
     Inclusive,
15                                                          (Doc. No. 14)
                                      Defendants.
16
17
18         Pending before the Court is Plaintiff Michael J. Fulton’s (“Plaintiff”) motion for
19   leave to amend his complaint. (Doc. No. 14.) Defendant Ulta Beauty filed an opposition to
20   Plaintiff’s motion. (Doc. No. 16.) For the reasons set forth more fully below, the Court
21   GRANTS Plaintiff’s motion.
22   I.     BACKGROUND
23         Plaintiff contends that he was discriminated against on the basis of his gender and
24   wrongfully terminated. (Doc. No. 1-2 at 9.) Specifically, Plaintiff alleges that he was
25   discriminated against by Ulta Beauty based on his gender by terminating his employment
26   as a district manager. (Id. at 10.)
27         Plaintiff filed his complaint on April 4, 2018 in San Diego Superior Court. (Id. at 9.)
28   Defendant removed the action on May 8, 2018 to this Court. (Doc. No. 1.) Plaintiff seeks
                                                        1

                                                                              18-CV-00889-AJB-WVG
 1   to add discrimination claims under Title VII similar to his claims under the California Fair
 2   Employment and Housing Act (“FEHA”). (Doc. No. 14-1 at 5.) Plaintiff further seeks to
 3   clarify his claims seeking to impose liability on both disparate impact and disparate
 4   treatment theories of liability. (Id.)
 5   II.    LEGAL STANDARD
 6          Pursuant to Federal Rule of Civil Procedure 15, leave to amend should be “freely
 7   give[n] [] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “This policy is to be applied
 8   with extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th
 9   Cir. 2003) (citation and internal quotation marks omitted). In Foman v. Davis, 371 U.S.
10   178 (1962), the Supreme Court offered several factors for district courts to consider in
11   deciding whether to grant a motion to amend under Rule 15(a):
12                  In the absence of any apparent or declared reason—such as
                    undue delay, bad faith or dilatory motive on the part of the
13
                    movant, repeated failure to cure deficiencies by amendments
14                  previously allowed, undue prejudice to the opposing party by
                    virtue of allowance of the amendment, futility of amendment,
15
                    etc.—the leave sought should, as the rules require, be ‘freely
16                  given.’
17
     Id. at 182. Additionally, “[a]bsent prejudice, or a strong showing of any of the remaining
18
     Foman factors, there exists a presumption under Rule 15(a) in favor of granting leave to
19
     amend.” Eminence Capital, 316 F.3d at 1052.
20
     III.   DISCUSSION
21
            Plaintiff contends that Defendant will not suffer any prejudice and the amendment
22
     is not based on bad faith or undue delay. (Doc. No. 14-1 at 7.) Further, Ulta Beauty has
23
     previously filed Plaintiff’s February 5, 2018 pre-litigation settlement offer, which stated he
24
     was seeking damages under both disparate impact and disparate treatment theories of
25
     liability for gender discrimination. (Id.) Plaintiff is not seeking to add additional operative
26
     facts. (Id.)
27
28
                                                    2

                                                                                18-CV-00889-AJB-WVG
 1         A.     Futility of Amendment Forman Factor
 2         Defendant centers its opposition on the factor of futility. (Doc. No 16.) Defendant
 3   alleges that Plaintiff’s amendment if granted would be futile on several grounds: (1) the
 4   proposed amendments do not state a claim for disparate impact; and (2) Plaintiff does not
 5   allege exhaustion of the administrative remedies for the proposed new causes of action.
 6   (See generally Doc. No. 16.)
 7         A court may deny leave to amend if the proposed amendment is futile or would be
 8   subject to dismissal. See Carrico v. City & Cty. Of San Francisco, 656 F.3d 1002, 1008
 9   (9th Cir. 2001). The test of futility “is identical to the one used when considering the
10   sufficiency of a pleading challenged under Rule 12(b)(6).” Miller v. Rykoff-Sexton, Inc.,
11   845 F.2d 209, 214 (9th Cir. 1988), implied overruling on other grounds by Ashcroft v.
12   Iqbal, 556 U.S. 662 (2009). “While some courts liken the futility inquiry with that of a
13   motion to dismiss, most recognize that ‘[d]enial of leave to amend on [futility] ground [s]
14   is rare.’” Defazio v. Hollister, Inc., No. Civ. 04–1358, 2008 WL 2825045, at *2 (E.D. Cal.
15   July 21, 2008) (quotation omitted).
16         Plaintiff asserts that he is seeking to pursue both theories of liability – disparate
17   impact and disparate treatment. (Doc. No. 17 at 11.) Thus, the Court hereby REQUESTS
18   that Plaintiff plead both theories separately.
19         Defendant contends that Plaintiff’s new allegations are deficient since they do not
20   describe a facially neutral employment policy or practice to establish a disparate impact
21   claim. (Doc. No. 16 at 5.) Plaintiff asserts that the complaint is sufficient to allege a
22   disparate impact claim and the Court agrees. Specifically, Plaintiff alleges:
23                Ulta Beauty had an employment practice of hiring, favoring, and
                  retaining female management employees, particularly in the
24
                  positions of general manager, district manager, senior district
25                manager, regional vice president, senior vice president of
                  operations, and chief operating officer, which had a
26
                  disproportionate adverse effect on male applicants for those
27                positions.
28
                                                      3

                                                                              18-CV-00889-AJB-WVG
 1   (Doc. No. 14-2, Ex. 1 ¶¶ 32, 49.) In Sisemore v. Master Financial, Inc., 151 Cal. App. 4th
 2   1386, 1423 (2007), Plaintiff alleged that “Master Financial’s policies disproportionately
 3   affected women and families with children because those two protected classes comprise
 4   a much higher percentage of day care home operators in Santa Clara County than the
 5   percentages of those groups found generally in the County.” Id. at 1423. The court held
 6   that this allegation adequately established a disparate impact claim. Id. The allegations here
 7   are similar. Accordingly, the Court finds that Plaintiff has sufficiently alleged a disparate
 8   impact claim for the purpose of leave to file an amended complaint.
 9         Defendant next alleges that Plaintiff has not alleged exhaustion his administrative
10   remedies for the proposed new causes of action. (Doc. No. 16 at 6.) In his reply, Plaintiff
11   states “in the event the court deems it necessary for Fulton to plead that he has fully and
12   timely exhausted his administrative remedies under both FEHA and Title VII, he can allege
13   he has done so (because he in fact has done so.)” (Doc. No. 17 at 11.) Accordingly, the
14   Court REQUESTS that Plaintiff allege in his amended complaint that he has in fact
15   exhausted his administrative remedies.
16         B.     The Remainder of the Foman Factors
17         Defendant does touch upon the rest of the Foman factors. However, the Court finds
18   that the majority of the remaining factors support granting leave to amend.
19         With regard to undue delay, this is the first time Plaintiff has sought leave to amend
20   his complaint. Further, Defendant does not allege that Plaintiff is seeking leave to amend
21   to create undue delay. Thus, finding that there is no evidence that Plaintiff delayed in
22   bringing his motion, this factor weighs in favor of granting leave to amend. See Davis v.
23   Powell, 901 F. Supp. 2d 1196, 1212 (S.D. Cal. 2012) (holding that undue delay is delay
24   that “prejudices the nonmoving party or imposes unwarranted burdens on the court.”).
25   Next, there is no indication that Plaintiff seeks amendment in bad faith. See Cf. Leon v.
26   IDX Sys. Corp., 464 F.3d 951, 961 (9th Cir. 2006).
27         As to prejudice, the factor that carries the “greatest weight” among the five Foman
28   factors, Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003), the
                                                   4

                                                                               18-CV-00889-AJB-WVG
 1   Court finds that Plaintiff has altered and transformed the causes of action pled in his
 2   complaint in comparison with his proposed amended complaint. (See generally Doc. Nos.
 3   1-2, 14-2.) However, as the allegations that led up to his claims remain the same, Defendant
 4   would not be substantially prejudiced by amendment; nor does the opposition brief clearly
 5   argue that it will suffer prejudice if amendment is granted. Thus, this factor weighs in favor
 6   of granting leave to amend. See DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 187 (9th
 7   Cir. 1987) (noting that the party opposing amendment “bears the burden of showing
 8   prejudice.”); see also United States v. Webb, 655 F.2d 977, 980 (9th Cir. 1981) (finding
 9   that mere addition of new claims in a proposed amended complaint is insufficient to
10   support denial under Rule 15); Mayeaux v. Louisiana Health Serv. and Indem. Co., 376
11   F.3d 420, 427 (5th Cir. 2004) (finding that when an amendment merely incorporates
12   alternative theories using existing facts, it falls safely within Rule 15(a)’s policy of
13   promoting litigation on the merits over procedural technicalities). In sum, the Foman
14   factors weigh in favor of granting leave to amend.
15   V.    CONCLUSION
16         For the foregoing reasons, and in the interests of judicial economy, Plaintiff’s motion
17   for leave to amend is GRANTED. Plaintiff must file an amended complaint on or before
18   April 8, 2019.
19
20   IT IS SO ORDERED.
21
22   Dated: March 28, 2019
23
24
25
26
27
28
                                                   5

                                                                               18-CV-00889-AJB-WVG
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     6

         18-CV-00889-AJB-WVG
